DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 10/13/2021.
Response to Arguments
The current amendments to the claims have raised new issues. These issues outlined below need to be addressed to overcome the indefiniteness rejections and to place the claims in condition for allowance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  
The abstract of the disclosure is objected to because the abstract contains at least one of the phrases that can be implied, such as , and legal phraseology, such as .  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the abstract is too long and is in multiple paragraphs.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 6, the claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP 2172.01. The omitted structural cooperative relationships are the particular arrangement of the first and second distance sensors relative to the first and second side plate and the first and second guide pulley. 
The claim describes “first and second side plates sandwiching the measuring pulley and the first and second guide pulleys therebetween” and “first and second distance measuring sensors disposed to sandwich the measuring pulley”. However, it is unclear whether (1) the first and second measuring sensors are disposed to sandwich the measuring pulley in a direction parallel to the side plates (e.g., front and back) (1) or perpendicular to the side plates (e.g., left and right) (2). The claim describes only one “sandwiching direction” (e.g., sandwiching direction of the side plates) (1), but this “sandwiching direction” is inconsistent with the instant disclosure, including the Figures. 
On the other hand, Fig. 3 illustrates that the sensors 30 and 32 are disposed to the right and left of the measuring pulley, but the sensors are not really sandwiching the measuring pulley 20, as the distance between the sensors 30 and 32 is smaller than the diameter of the pulley 20 (see also Fig. 1 and Fig. 11). Since the verb “sandwich” is defined as to insert something between two other things, the examiner respectfully submits that it is difficult to 
With regards to claim 6, the sensors 30 and 32 do not appear to be “positioned to sandwich the rotating shaft of the measuring pulley” because the sensors 30 and 32 are at a position higher than the rotating shaft of the measuring pulley (see Fig. 3, 9 and 11). The rotating shaft is not inserted in between the distance sensors because the shaft is offset from the distance sensors. 
Therefore, the examiner respectfully submits that the relative orientation and arrangement of the distance sensors cannot be definitely determined from the claims. Further clarification is respectfully requested.
Regarding claim 7, the claim recites that “the tension display unit is separate from the measuring unit”. However, this recitation conflicts with the description of “tension display unit electrically connected to the tension measuring unit”, in claim 1). The examiner respectfully submits that it cannot be determined whether the tension display unit is separate or connected to the tension measuring. Further clarification is respectfully requested.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a tension measuring device for measuring tension of a wire material 
The best prior art of record: Jubeck et al. (U.S. Pat. No. 10,782,198) teaches a pulling assembly having five rollers positioned between two frame parts, a computing module having a display, a Hall effect sensor, or optical sensor, or various other proximity sensors and their respective targets can be used, including encoders, for determining distance based on instantaneous speed and or average speed over time, a compression load cell and a gauge device for determining tension, wherein the computing module to calculate and display the speed and distance of the pulling rope or cable or wire; but does not teach first and second distance measuring sensors disposed to sandwich the measuring pulley. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855